Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Brian M. Gummow on February 24th, 2022.  

The application has been amended as follows: 
1.         In claim 1, line 2, after “comprising” delete “parenterally” and insert “transdermally or subcutaneously”. 
2.	In claim 9, line 2, after “fluxes in”, delete “the” and insert “a”.

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's amendment to the claims and Remarks have been fully considered.  In light of Applicant's amendment and the Examiner’s amendment, claims 1-4, 7, 9-10, and 12-33 are allowed and renumbered to claims 1-29.

The examiner further acknowledges receipt of applicant’s amendment to the specification and translation of the foreign priority document (JP-2020-145967) which are entered into record herein. 

Terminal Disclaimer

	       The terminal disclaimers filed on 02/10/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent application 17/461,024 and U.S. Patent 10,758,535 has been reviewed and is accepted.  The terminal disclaimers have been recorded.  Consequently, the Obviousness Double Patenting (ODP) rejections over U.S. Patent 10,758,535 and over U.S. Patent Application 17/461,024 are hereby withdrawn.  

		Given that claims 1-10 and 12-20 in Application 17/606,394 have been cancelled, the examiner contends that the ODP rejection over U.S. Patent Application 17/606,394 is now moot. Consequently, the ODP rejection over U.S. Patent Application 17/606,394 is hereby withdrawn.  
	
		Given that applicant has amended claim 2, the objection to claim 2 is hereby withdrawn.  


		Given that applicant has deleted the term “preventing” from the claims, the 112(a) rejection over claims 1-30 is now moot.  Consequently, the 112(a) rejection of claims 1-30 is hereby withdrawn.  

Given that applicant has amended the claims and amended claims 1, claim 18 and claim 25, the lack of antecedent basis 112(b) rejection over claims 1-30 is now moot.  Consequently, the 112(b) rejection of claims 1-30 is hereby withdrawn.

Applicant’s arguments with respect to the 103(a) rejection have been fully considered.  Applicant argues that when compared to oral administration as taught in Kannari, transdermal and subcutaneous application of tandospirone led to treatment of dyskinesia without rebound symptoms or with reduction in rebound symptoms.  Such arguments have been found persuasive as Applicant has demonstrated that transdermal or subcutaneous administration led to treatment of dyskinesia with reduced rebound symptoms.  Consequently, the 103(a) rejection of claims 1-23 and 29-30 over Kannari et al. (No To Shinkei, 2002, Vol. 54, No. 2, abstract) in view of Yamagushi et al. (EP 1 743 645 A1) and 103(a) rejection in further view of Iderberg et al. (NeuroPharmacology, 2015, Vol. 93, pgs. 52-67) are hereby withdrawn.  

The following is an examiner's statement of reasons for allowance: Claims 1-4, 7, 9-10, and 12-33 are drawn to a method for treating, improving or delaying progression .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 7, 9-10, and 12-33 (renumbered 1-29) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
02/24/2022